FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                    No. 12-10483
              Plaintiff-Appellee,
                                                D.C. No.
                   v.                      4:11-cr-02966-JGZ-
                                                 CRP-1
 LKAV, JUVENILE MALE,
           Defendant-Appellant.                  OPINION


        Appeal from the United States District Court
                 for the District of Arizona
        Jennifer G. Zipps, District Judge, Presiding

                  Argued and Submitted
       February 15, 2013—San Francisco, California

                        Filed April 2, 2013

Before: Jerome Farris and N. Randy Smith, Circuit Judges,
         and Timothy M. Burgess, District Judge.*

                Opinion by Judge N.R. Smith




  *
     The Honorable Timothy M. Burgess, D istrict Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
2              UNITED STATES V . JUVENILE MALE

                           SUMMARY**


                           Criminal Law

    Reversing an order committing a juvenile for a study of
his competency to stand trial, the panel held that the district
court erred by committing the juvenile under 18 U.S.C.
§ 4241(d), rather than proceeding pursuant to Federal
Juvenile Delinquency Act.


                             COUNSEL

J. Ryan Moore (argued), D. Erendira Castillo-Reina, and
Brian I. Rademacher, Assistant Federal Public Defenders,
Tucson, Arizona, for Juvenile-Appellant.

Christina Cabanillas (argued) and Ann L. DeMarais,
Assistant United States Attorneys, Tucson, Arizona, for
Plaintiff-Appellee.


                             OPINION

N.R. SMITH, Circuit Judge:

    When the United States charges a juvenile with an act of
juvenile delinquency under the Federal Juvenile Delinquency
Act (the “FJDA”), 18 U.S.C. §§ 5031–42, the district court


  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V . JUVENILE MALE              3

must follow 18 U.S.C. § 5037(e) if it commits the juvenile for
a study of the juvenile’s competency to stand trial. Because
the district court in this case instead committed LKAV under
18 U.S.C. § 4241(d), we reverse.

          FACTS AND PROCEDURAL HISTORY

    Tribal authorities of the Tohono O’odham nation charged
LKAV (age 17) with murder in May 2009.1 After being
charged, he remained in tribal custody from 2009 until 2011.
While in custody, he was found incompetent, but was not sent
to a treatment facility for restoration to competency. In late
2011, the United States filed its own charge against LKAV
and obtained a writ of habeas corpus to remove him from
tribal custody. To obtain federal jurisdiction over LKAV, the
United States filed a “Certification to Proceed Against
Juvenile Pursuant to Title 18, United States Code, Section
5032, as Amended.” The United States certified that
LKAV’s charge warranted federal jurisdiction and signaled
the United States’ intent to proceed against LKAV as an
alleged juvenile delinquent under the FJDA.

    In November 2011, the United States moved to commit
LKAV, pursuant to 18 U.S.C. § 4241, to an adult medical
facility for psychiatric evaluation. LKAV did not oppose the
United States’ request to proceed under § 4241, but asked for
a local evaluation. LKAV also requested a competency
hearing take place before he was committed under § 4241.
Deferring to these requests, the government withdrew its
motion to proceed under § 4241, and the magistrate judge did
not decide at that time whether § 4241 governed LKAV’s
commitment. The magistrate judge granted LKAV’s request

 1
     LKAV turned twenty-one in August 2012.
4           UNITED STATES V . JUVENILE MALE

for a preliminary examination to take place in Phoenix,
Arizona. After extensive neuropsychological examination,
the examining psychologist deemed LKAV incompetent to
stand trial.

   LKAV then filed a motion to proceed with commitment
under the FJDA, § 5037(e). At a status conference before the
magistrate judge in July 2012, the United States stipulated to
LKAV’s incompetency. However, the United States
maintained its position that LKAV should be committed to an
adult facility under § 4241(d). The United States filed a
motion to that effect the next day.

    The magistrate judge granted the United States’ motion to
proceed under § 4241 and denied LKAV’s motion to proceed
under § 5037(e).        The magistrate judge’s Order of
Commitment committed LKAV “to the custody of the
Attorney General to be hospitalized in a suitable facility for
a reasonable period of time, NOT TO EXCEED FOUR (4)
MONTHS, as is necessary to determine whether there is a
substantial probability that in the foreseeable future he will
attain the capacity to permit the trial to proceed.” In its own
written order (the “Order”), the district court affirmed the
Order of Commitment. LKAV filed a timely, interlocutory
appeal of the Order, challenging his § 4241(d) commitment.

    After the appeal was filed, the United States transported
LKAV to FMC-Butner, an adult medical facility, pursuant to
the Order. FMC-Butner completed its competency evaluation
of LKAV in January 2013. FMC-Butner’s report concluded
that LKAV was incompetent to stand trial. However, the
report further concluded that, “with an additional period of
hospitalization and treatment,” LKAV could be restored to
competency. The report also suggested a 120-day extension
            UNITED STATES V . JUVENILE MALE                  5

of the previous commitment deadline (set to expire in January
2013) for such hospitalization and treatment. The United
States filed a motion for the requested extension, based on the
report. On LKAV’s motion, the district court decided to hear
the motion for extension of time (rather than refer it to the
magistrate judge). On February 11, 2013, the district court
granted the United States’ motion and extended LKAV’s
commitment for up to an additional 120 days.

                     JURISDICTION

    We ordinarily hear appeals “only from a district court’s
final decision.” United States v. Loughner, 672 F.3d 731, 742
(9th Cir. 2012) (citing 28 U.S.C. § 1291). However, under
the collateral order doctrine, we review “a district court’s
preliminary or interim decision when it ‘(1) conclusively
determines the disputed question, (2) resolves an important
issue completely separate from the merits of the action, and
(3) is effectively unreviewable on appeal from a final
judgment.’” Id. (quoting Sell v. United States, 539 U.S. 166,
176 (2003)).

    Here, LKAV’s challenge to the Order is appealable under
the collateral order doctrine, and no party challenges our
jurisdiction. The Order conclusively determines LKAV’s
rights with respect to his pre-adjudication commitment.
Further, the issue before us—whether § 4241(d) applies to
LKAV—is completely separate from the ultimate issue of
LKAV’s delinquency. Finally, delay would render the Order
effectively unreviewable. LKAV seeks only release from
commitment at FMC-Butner. LKAV’s release from FMC-
Butner would obviate the need for our court to issue an order
6             UNITED STATES V . JUVENILE MALE

and could render LKAV’s appeal moot.2 See id. at 743
(“Finally, the issue is effectively unreviewable because [b]y
the time of trial [Loughner] will have undergone forced
medication—the very harm that he seeks to avoid.”
(alterations in original) (internal quotation marks omitted)).

                  STANDARD OF REVIEW

   We review the district court’s interpretation of §§ 4241(d)
and 5037(e) de novo. See United States v. Juvenile Male,
670 F.3d 999, 1007 (9th Cir. 2012) (“We review a district
court’s construction or interpretation of a statute de novo.”).

                          DISCUSSION

    “As in any case of statutory construction, our analysis
begins with the language of the statute.” United States v.
Harrell, 637 F.3d 1008, 1010 (9th Cir. 2011) (internal
quotation marks omitted). “To aid our inquiry, we rely on
our established rules of statutory construction . . . .” Id. We
also look to similar provisions within the statute as a whole
and the language of related or similar statutes to aid in
interpretation. See Jonah R. v. Carmona, 446 F.3d 1000,
1006–07, 1011 (9th Cir. 2006). “[S]tatutory interpretations
which would produce absurd results are to be avoided.”
Arizona St. Bd. for Charter Schs. v. U.S. Dep’t of Educ.,
464 F.3d 1003, 1008 (9th Cir. 2006) (internal quotation marks
omitted). If a statute is ambiguous, we may “consult the
legislative history, to the extent that it is of value, to aid in


    2
   Indeed, we ordered the parties to brief the mootness issue. However,
the government concedes that this appeal is not moot so long as LKAV
remains committed at FM C-Butner. Thus, we need not reach the
mootness issue.
             UNITED STATES V . JUVENILE MALE                  7

our interpretation.” Merkel v. Comm’r, 192 F.3d 844, 848
(9th Cir. 1999). Finally, in some cases, a statute’s “purpose”
may shed light on the interpretive question. See Jonah R.,
446 F.3d at 1005, 1010–11.

    We conclude that each of the foregoing “tools” of
statutory interpretation indicate that the district court should
have applied § 5037(e), rather than § 4241(d). The plain
language of § 5037(e) makes clear that it applies to
commitment and study of alleged juvenile delinquents like
LKAV. Other textual “evidence” supports this conclusion as
well. Our interpretation would not lead to an absurd or
irrational result. Finally, even assuming that the statutory
language is ambiguous, commitment under § 5037(e) (rather
than § 4241(d)) is consistent with the purpose of the FJDA,
as evidenced by the statute’s legislative history.

   1. Plain Language

    Words in statutes usually carry “their plain, natural,
ordinary and commonly understood meanings.” United
States v. Romo-Romo, 246 F.3d 1272, 1275 (9th Cir. 2001).
In addition, courts “try to avoid, where possible, an
interpretation of a statute that renders any part of it
superfluous and does not give effect to all of the words used
by Congress.” Bosley Med. Inst., Inc. v. Kremer, 403 F.3d
672, 681 (9th Cir. 2005) (internal quotation marks omitted).

    The United States acknowledges that it filed a
certification to proceed against LKAV as an alleged juvenile
delinquent pursuant to § 5032, thereby invoking the FJDA.
Indeed, the United States conceded at oral argument that
§ 5037(e) applies to alleged juvenile delinquents. However,
the United States argues that § 5037(e) does not mention
8           UNITED STATES V . JUVENILE MALE

competency and, thus, cannot “supplant the mandatory
competency evaluation and commitment procedure for all
defendants set forth in § 4241.” This argument overlooks the
plain language of § 5037(e).

    Section 5037(e) provides:

       If the court desires more detailed information
       concerning an alleged or adjudicated
       delinquent, it may commit him, after notice
       and hearing at which the juvenile is
       represented by counsel, to the custody of the
       Attorney General for observation and study by
       an appropriate agency. Such observation and
       study shall be conducted on an outpatient
       basis, unless the court determines that
       inpatient observation and study are necessary
       to obtain the desired information. In the case
       of an alleged juvenile delinquent, inpatient
       study may be ordered only with the consent of
       the juvenile and his attorney. The agency
       shall make a complete study of the alleged or
       adjudicated delinquent to ascertain his
       personal traits, his capabilities, his
       background, any previous delinquency or
       criminal experience, any mental or physical
       defect, and any other relevant factors. The
       Attorney General shall submit to the court and
       the attorneys for the juvenile and the
       Government the results of the study within
       thirty days after the commitment of the
       juvenile, unless the court grants additional
       time.
            UNITED STATES V . JUVENILE MALE                  9

As is evident by its plain language, § 5037(e) applies in cases
against alleged juvenile delinquents like LKAV. In such
cases, the court may order commitment to the Attorney
General for observation or study, if the court “desires more
detailed information concerning” an alleged juvenile
delinquent. 18 U.S.C. § 5037(e). One of the subjects of
study specifically stated in the statute is “any mental or
physical defect” of the alleged juvenile delinquent. While
§ 5037(e) does not mention competency, it does provide
certain restrictions on the court’s ability to order commitment
of alleged juvenile delinquents. Id.

    Section 4241(d) sets forth a different commitment
scheme. That section provides for a mandatory commitment
of a defendant, who has been deemed incompetent, for study
of the defendant’s potential for restorability to competence.
28 U.S.C. § 4241(d). While the United States acknowledges
that § 4241 does not use the word “juvenile,” it argues that
§ 4241’s text “‘unambiguously describes’ the competency
evaluating and commitment procedure applicable to [all]
defendants.” However, this argument overlooks the fact that
the government charged LKAV with juvenile delinquency
under the FJDA. As such, he is an “alleged juvenile
delinquent” as that term is used in § 5037(e). Because
§ 5037(e) expressly provides for commitment, study, and
observation of alleged juvenile delinquents, it controls over
conflicting provisions of § 4241(d), which is applicable to
federal criminal defendants generally. Cf. United States v.
Pete, 525 F.3d 844, 848 (9th Cir. 2008) (noting that the
FJDA’s speedy trial provision, not the adult analog, applied
during defendant’s detention as an “alleged juvenile
delinquent”).
10          UNITED STATES V . JUVENILE MALE

    The United States cites our decision in Jonah R. to
support its argument that § 4241(d) controls. The United
States argues that Jonah R. mandates that the term
“defendant” apply to LKAV, even though LKAV is a
juvenile. We disagree. In Jonah R., we held that 18 U.S.C.
§ 3585(b), a statute applicable to federal criminal defendants
in general, also applied to juveniles. 446 F.3d at 1011.
Under § 3585(b), “[a] defendant shall be given credit toward
the service of a term of imprisonment for any time he has
spent in official detention prior to the date the sentence
commences . . . .” 18 U.S.C. § 3585. Although the FJDA did
not “expressly incorporate § 3585,” the Bureau of Prisons
(“BOP”) had consistently applied it to juveniles for a period
of time. Jonah R., 446 F.3d at 1002. The court based its
conclusion that § 3585 applies to juveniles on the text,
legislative history, and purpose of the FJDA, § 3585, and
similar statutes. Id. at 1006–11. Specifically, the court
reasoned that the elimination of an express exception from
§ 3585’s predecessor, § 3568, had made the subsequent
statute more generally applicable. Id. at 1007. Congress’s
changes to the various, relevant statutes signaled Congress’s
expectation that “juveniles would receive credit for pre-
sentence custody as a matter of course.” Id. at 1008.

    The United States makes too much of Jonah R. While the
court concluded that the term “defendant” could be applied to
a juvenile, it did not hold that the term always applies to
juveniles. A close reading of Jonah R. reveals that the court
based its decision on the unique history of § 3585 and the
other relevant statutes. The textual argument, as well as the
FJDA purpose argument, were only corollary to the court’s
structural/legislative history rationale. We decline the United
States’ invitation to stretch Jonah R. to compel application of
               UNITED STATES V . JUVENILE MALE                        11

the term “defendant” to LKAV under § 4241(d),
notwithstanding contrary provisions in the FJDA.3

    In addition, the United States cannot rely on § 5037(e)’s
heading—“Disposition”—in support of its textual argument.
A “heading cannot substitute for the operative text of the
statute.” See Florida Dep’t of Revenue v. Piccadilly
Cafeterias, Inc., 554 U.S. 33, 47 (2008). While the bulk of
§ 5037(e) is dedicated to the disposition of an adjudicated
juvenile delinquent, § 5037(e), by its plain language, also
applies to alleged juvenile delinquents. 18 U.S.C. § 5037(e).
This application is not reflected in the heading. See
Piccadilly, 554 U.S. at 47. (“[T]he title of a statute . . .
cannot limit the plain meaning of the text.” (alteration in
original) (internal quotation marks omitted)).

    The United States makes only one, vague attempt to
account for the term “alleged juvenile delinquent” in
§ 5037(e). The United States points to United States v.
Juvenile Male, 492 F.3d 1046 (9th Cir. 2007) (a juvenile
transfer case) and suggests that it demonstrates a proper use
of the § 5037(e) commitment proceedings. The United States
argues that § 5037(e) commitment would be appropriate in
cases like Juvenile Male, because a judge might sometimes
need additional information before deciding the question of
transferability of an alleged juvenile delinquent. Yet, the
United States fails to make any logical distinction between
commitment for study to obtain more information on the
transferability question and commitment for study on the
question of competency. Both are situations where the judge


  3
    T hough not part of our reasoning, there is no indication in Jonah R.
that the custody credit provision in § 3585 conflicted with any provision
of the FJDA.
12            UNITED STATES V . JUVENILE MALE

may “desire[ ] more detailed information concerning an
alleged” juvenile delinquent. See 18 U.S.C. § 5037(e).
While § 5037(e) is admittedly less comprehensive than
§ 4241(d) on the subject of competency, it covers the same
subject matter—commitment.       Accordingly, the plain
language of § 5037(e) shows that it applies to LKAV’s
commitment, rather than § 4241(d).

      2. Other Textual Support

    The conclusion that LKAV’s commitment falls under
§ 5037(e), not § 4241(d), finds support in the other provisions
of the FJDA and the adult commitment statutes. To proceed
against LKAV in federal court, § 5032 required the United
States to file a certification and demonstrate the basis for
federal jurisdiction. See 18 U.S.C. § 5032; United States v.
Juvenile Male, 595 F.3d 885, 891 (9th Cir. 2010). The
United States acknowledged this requirement and filed the
necessary certification. Like § 5037(e), § 5032 uses the term
“alleged juvenile delinquent.” The United States does not
explain why it would be required to follow § 5032 to obtain
jurisdiction over LKAV, but not follow procedures for his
commitment under identical language in § 5037(e).4

    Further, in numerous places, the FJDA specifically
references criminal statutes of general applicability. See, e.g.,
18 U.S.C. § 5032 (referencing adult criminal statutes in the
FJDA jurisdiction provision); id. § 5037 (incorporating
certain adult sentencing provisions). Under the well-


  4
     The United States employs a similar argument— pointing out that
LKAV did not initially object to proceeding under § 4241(d). Given the
plain language of § 5037(e), proceeding under § 4241(d) was error,
regardless of whether LKAV initially failed to point out the error.
             UNITED STATES V . JUVENILE MALE                 13

established expressio unius canon, Congress could have made
express reference to § 4241(d) in § 5037(e) had it intended
the adult provision to apply.

    The United States makes the reverse argument. It argues
that § 4241(d) and the surrounding provisions contain no
exception for juvenile offenders. In essence, nothing in
§ 4241(d), and related provisions, indicates that it does not
apply to juveniles. But this argument overlooks our cases
where we have observed that the FJDA “governs the
detention and disposition of juveniles charged with
delinquency.” Juvenile Male, 670 F.3d at 1004 (internal
quotation marks omitted). While the United States is
technically correct that nothing in § 4241(d) says that it does
not apply to juveniles, nothing in the statute says that it does
apply to juveniles. By contrast, § 5037(e) by its clear terms
applies to “alleged juvenile delinquents” like LKAV.

     The United States cites two out-of-circuit cases to support
its argument that § 4241(d) applies to LKAV: United States
v. S.A., 129 F.3d 995, 999 (8th Cir. 1997), and United States
v. Robinson, 404 F.3d 850, 856–58 (4th Cir. 2005). The
United States’ reliance on these cases is misplaced. In S.A.,
the Eighth Circuit applied § 4246—which governs
permanent, civil commitment of adults—to juveniles.
129 F.3d at 998–99. However, S.A. is inapposite for similar
reasons as Jonah R. The court references the plain meaning
rule, id. at 998, but then focuses on the “policy considerations
that form the foundation of” the adult commitment statute.
14             UNITED STATES V . JUVENILE MALE

Id. at 999. This case does not implicate the same policy
considerations.5

     Similarly, the relationship between § 4241(d) and
§ 5037(e) distinguishes this case from S.A. Again, this is not
a case where courts are using generally applicable statutes to
fill in gaps in the FJDA. Section 5037(e) already squarely
addresses pre-adjudication commitment for study and
observation.

     Robinson is inapplicable to this question, too. While the
Robinson court referenced § 4241(d) in passing in a juvenile
case, 404 F.3d at 856, commitment under § 4241(d) was not
at issue. Rather, the juvenile challenged the district court’s
competency determination. Id. Robinson does not implicate
the conflict between § 4241(d) and § 5037(e), and thus
provides no support for the government’s argument.

      3. Absurdity

    We reject the United States’ various arguments that our
interpretation of §§ 4241(d) and 5037(e) would lead to an
absurd result. We must avoid an interpretation that “would
produce absurd results.” Arizona St. Bd., 464 F.3d at 1008.
However, “[w]hen a natural reading of the statutes leads to a
rational, common-sense result, an alteration of meaning is not
only unnecessary, but also extrajudicial.” Id. In other words,

  5
     At oral argument, LKAV briefly implied that one reason that the
question of which statute applies is so important is that the United States’
efforts to restore LKAV to competency may fail. In that case, the United
States may need to seek permanent civil commitment under § 4246.
W hether § 4246 would be an appropriate provision to control in LKAV’s
case is not before us and we do not decide that issue. Accordingly, we
express no opinion on whether § 4246 would apply to FJDA cases.
               UNITED STATES V . JUVENILE MALE                         15

“a decision to [rearrange] or rewrite [a] statute falls within the
legislative, not the judicial, prerogative.” Xi v. INS, 298 F.3d
832, 839 (9th Cir. 2002).

    Most of the United States’ absurdity arguments focus on
the peculiar facts of this case and the practical difficulty of
keeping LKAV in a different facility than FMC-Butner. For
example, the United States points out that LKAV is no longer
a juvenile, because he has turned twenty-one. While LKAV
no longer meets the statutory definition of a juvenile, that
does not mean that he is no longer subject to the FJDA. It is
well-settled that jurisdiction under the FJDA is determined at
the time of the information. See United States v. Doe,
631 F.2d 110, 112–13 (9th Cir. 1980). Accordingly, LKAV
is still an “alleged juvenile delinquent” under § 5037(e).6
While treating LKAV as a juvenile might create some
housing issues, because he cannot be housed with other
juveniles, such difficulty (necessarily temporary under the
statute) does not lead to absurdity. In fact, the BOP program
statement provided in the record states that a juvenile “may
remain in a contract juvenile facility for continuity of
program participation” after the juvenile’s twenty-first
birthday.

   The United States also argues that it would be difficult
and impractical to require the United States “to provide 24-

 6
   Of course, the United States could have moved to transfer LKAV to an
adult proceeding under § 5032, in which case subsequent commitment
under § 4241(d) would be appropriate. Courts look to a number of
attributes of the alleged juvenile delinquent to determine whether transfer
would be “in the interest of justice.” See 18 U.S.C. § 5032; Juvenile Male,
492 F.3d at 1048. The United States does not explain why it failed to seek
transfer, if LKAV’s particular needs warranted treating him as an adult
anyway.
16             UNITED STATES V . JUVENILE MALE

hour security in a private medical facility” given LKAV’s
circumstances. Yet, § 5037(e) clearly calls for a thirty-day,
in-patient commitment in some cases. It does not strain
reason to believe that some alleged or adjudicated juvenile
delinquents are charged with dangerous crimes and must be
kept in a secure facility, apart from other juveniles. See
18 U.S.C. § 5032. Even if this is more difficult in LKAV’s
case, it is beyond our purview to relieve the United States of
any incidental inconvenience arising from LKAV’s unique
treatment needs. Given § 5037(e)’s clear import, the idea that
the United States could make arrangements for LKAV’s
particular needs is not absurd.

    The United States argues that our interpretation will lead
to uncertain application of § 5037(e). Again, the United
States fails to explain why the government would be unable
to establish a set of procedures for commitment under
§ 5037(e). Just like § 4241(d), § 5037(e) provides for
commitment to the custody of the Attorney General.7 Section
5037(e) simply modifies certain other commitment details
required in the case of alleged or adjudicated juveniles.
Indeed, we expect that the United States’ § 4241(d)
procedures will continue to serve as a guide to how it might
carry out § 5037(e) commitment. This is permissible, so long
as the United States observes § 5037(e)’s enumerated limits
on the juvenile’s commitment.

  7
    The United States (and the district court) make much of the fact that
LKAV has failed to suggest a suitable facility to meet LKAV’s treatment
needs. However, they overlook the fact that the Order left little room for
LKAV to suggest an alternate facility. Had the United States truly sought
greater input from LKAV, it could have proceeded under § 5037(e). And,
in any event, the ultimate responsibility to make suitable
arrangements— whether under § 4241 or § 5037(e)—remains with the
Attorney General.
            UNITED STATES V . JUVENILE MALE                 17

    Finally, the United States argues that § 5037(e) cannot
apply to competency determinations, because it requires
consent for inpatient study and imposes a thirty-day
commitment time limit that may be too short to determine
competency. We disagree. The juvenile’s consent to
inpatient study would be no barrier to commitment in cases
like this one, because both parties have a vested interest in a
swift and accurate competency determination. Further,
§ 5037(e) specifically contemplates court-sanctioned
exceptions to the thirty-day commitment rule where needed.
Accordingly, simply insisting that the United States comply
with § 5037(e)’s commitment requirements does not lead to
an irrational or absurd result.

   4. Legislative History and Purpose

    LKAV does not point to any legislative history that would
aid in the interpretation of § 5037(e) specifically. However,
LKAV argues that our case law generally requires juveniles
to be treated differently from adults. Our cases make clear
that the FJDA’s purpose is to provide special protections for
juveniles, over and above those available to adults. “First
enacted in 1938, the FJDA was intended to provide for the
care and treatment of juvenile delinquents in recognition of
significant differences between juvenile delinquents and adult
offenders.” Juvenile Male, 670 F.3d at 1004 (internal
quotation marks and citation omitted). In other words:

       Under the [FJDA’s] provisions, a juvenile is
       accorded preferential and protective handling
       not available to adults accused of committing
       crimes. Special obligations not applicable in
       adult criminal proceedings are imposed upon
       the arresting officer, § 5033, the magistrate,
18             UNITED STATES V . JUVENILE MALE

         § 5034, the Attorney General, §§ 5032, 5035,
         5039, the court, §§ 5032, 5036, 5037, 5038,
         and the U.S. Parole Commission, § 5041.

United States v. Frasquillo-Zomosa, 626 F.2d 99, 101 (9th
Cir. 1980). In sum, “the purpose of the FJDA is to enhance
the juvenile system by removing juveniles from the ordinary
criminal justice system and by providing a separate system of
treatment for them.” Juvenile Male, 670 F.3d at 1004
(internal quotation marks omitted).

    The FJDA’s purpose sheds little light on how we should
construe “alleged juvenile delinquent” and the other specific
terms of § 5037(e). However, the legislative purpose serves
the limited function of rebutting the United States’ argument
that our plain meaning interpretation is absurd, because it
requires numerous accommodations for LKAV due to his
juvenile status. The strong “purpose” language in our cases
makes clear that the FJDA was meant to accord special status
to juveniles. Accordingly, we reject the United States’
argument that § 5037(e) cannot apply, because it potentially
requires different (and perhaps more taxing) procedures than
those set forth in § 4241(d).8


 8
   The United States argues that, even if the district court erred, there was
no prejudice because evaluation and treatment at FMC-Butner would still
be appropriate. There is authority for a harmless error analysis for
violations of the FJDA. See, e.g., United States v. Juvenile Male,
336 F.3d 1107, 1111 (9th Cir. 2003), overruled on other grounds by
United States v. Doe, 366 F.3d 1069 (9th Cir. 2004). However, we
conclude that LKAV’s ongoing commitment in violation of § 5037(e)
prejudices him. LKAV has been at FM C-Butner far past the thirty days
normally prescribed under § 5037(e). Commitment at FM C-Butner might
be the most effective way to study and treat LKAV, even under § 5037(e).
But, proceeding under § 4241(d) took away any flexibility that the district
              UNITED STATES V . JUVENILE MALE                      19

                         CONCLUSION

    The district court erred by applying § 4241(d) to LKAV’s
commitment, rather than § 5037(e). Accordingly, we reverse
the district court, vacate the Order, and remand for further
proceedings.9

    REVERSED and REMANDED.




court may have had to vary LKAV’s commitment term or other
commitment details. The district court’s decision also took away any
bargaining power that LKAV might otherwise have brought to bear on the
conditions of his commitment.

   9
     Because we reverse the district court on statutory interpretation
grounds, we decline to reach LKAV’s due process claim.